 

Exhibit 10.34

 

STOCK PURCHASE AGREEMENT

 

THIS PURCHASE AGREEMENT is made and entered into this 12th day of August 2005 by
and among URANIUM RESOURCES, INC., a Delaware corporation (the “Company”), and
the undersigned (individually sometimes referred to as a “Purchaser” and
collectively with all persons acquiring Common Stock of the Company in
connection with this offering as the “Purchasers”):

 


1.                                       DEFINITIONS.  FOR THE PURPOSES OF THIS
PURCHASE AGREEMENT:


 

“Closing Date” shall have the meaning set forth in Section 4 of this Purchase
Agreement.

 

“Commission” shall mean the Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.

 

“Common Stock” shall mean the Company’s Common Stock, $0.001 par value per
share.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, or
any similar federal statue and the rules and regulations of the Commission
thereunder, all as the same shall be in effect at the time.

 

“Holder” shall mean each of the Purchasers, or their successors and assigns.

 

“Material Adverse Effect” means a material adverse affect on (a) the assets,
liabilities, business, properties, operations, financial condition, or results
of operations of the Company and any subsidiaries, taken as a whole, or (b) the
ability of the Company to perform its obligations pursuant to this Agreement or
under the agreements or instruments to be entered into or filed in connection
herewith.

 

“Person” shall mean a natural person, corporation, partnership, limited
liability company, trust or any other entity, other than a governmental entity,
recognized by statute in its jurisdiction of formation as having legal
existence.

 

“Purchase Agreement” shall mean this Stock Purchase Agreement by and among the
Company and Purchaser.

 

“Registrable Securities” shall mean the shares of Common Stock held by the
Holders; provided, however, that Registrable Securities shall not include such
securities that have been (a) sold to or through a broker or dealer or
underwriter in a public distribution or a public securities transaction or
(b) pursuant to Rule 144 promulgated under the Securities Act.

 

The terms “register,” “registered” and “registration” refer to a registration
effected by preparing and filing a registration statement with the Commission in
compliance with the Securities Act, and the declaration or ordering of the
effectiveness of such registration statement.

 

“Registration Expenses” shall mean all expenses, except as otherwise stated
below, incurred by the Company in complying with Section 7.1 hereof, including,
without limitation, all registration, qualification and filing fees, printing
expenses, escrow fees, fees and disbursements

 

--------------------------------------------------------------------------------


 

of counsel for the Company, blue sky fees and expenses, the expense of any
special audits incident to or required by any such registration (but excluding
the compensation of regular employees of the Company which shall be paid in any
event by the Company).

 

“Securities Act” shall mean the Securities Act of 1933, as amended, or any
similar federal statute and the rules and regulations of the Commission
thereunder, all as the same shall be in effect at the time.

 

“Selling Expenses” shall mean all underwriting discounts, selling commissions
and stock transfer expenses applicable to the securities registered by the
Holders and, except as set forth above, all reasonable fees and disbursements of
counsel for any Holder.

 

“Shares” shall mean the shares of Common Stock issued to the Purchaser pursuant
to this Purchase Agreement and any other securities issued in respect of such
securities upon any stock split, stock dividend, recapitalization, merger,
consolidation or similar event.

 

“Subsidiary” or “Subsidiaries” shall mean a corporation or corporations of which
the Company shall at the time own directly or indirectly 50% or more of the
outstanding common stock and all of the outstanding stock of any other class,
and the term “wholly-owned Subsidiary” shall mean a corporation of which the
Company shall at the time own directly or indirectly all of the outstanding
stock, except for directors’ qualifying shares.

 


2.                                       REPRESENTATIONS AND WARRANTIES OF THE
COMPANY.  THE COMPANY REPRESENTS AND WARRANTS THAT ON THE DATE HEREOF AND THE
CLOSING DATE:

 


2.1                                 ORGANIZATION.  THE COMPANY IS A DULY
DOMESTICATED AND VALIDLY EXISTING CORPORATION IN GOOD STANDING UNDER THE LAWS OF
THE STATE OF DELAWARE WITH ALL NECESSARY CORPORATE POWER TO ENTER INTO AND
PERFORM THIS PURCHASE AGREEMENT, ISSUE AND SELL THE SHARES AND CARRY ON THE
BUSINESS NOW CONDUCTED BY IT.  THE COMPANY IS DULY QUALIFIED AND IN GOOD
STANDING AS A FOREIGN CORPORATION IN ALL JURISDICTIONS IN WHICH THE NATURE OF
ITS BUSINESS OR THE CHARACTER OF THE PROPERTY OWNED BY IT MAKES SUCH
QUALIFICATION NECESSARY, AND IS DULY AUTHORIZED, QUALIFIED AND LICENSED UNDER
ALL LAWS, REGULATIONS, ORDINANCES OR ORDERS OF PUBLIC AUTHORITIES TO CARRY ON
ITS BUSINESS IN THE PLACES AND IN THE MANNER PRESENTLY CONDUCTED.


 

All necessary corporate proceedings have been taken by the board of directors of
the Company to authorize the execution, delivery and performance of this
Purchase Agreement and the transactions contemplated hereby.  No action is
required by the stockholders of the Company in connection with the execution,
delivery and performance of this Purchase Agreement, except approval of an
increase in the number of shares of authorized Common Stock, which approval will
be solicited.  The Agreement has been duly authorized, executed and delivered
and is enforceable against the Company in accordance with its terms.  Upon
issuance of the Shares at the Closing and receipt of the consideration to be
paid for the Shares, the Shares will be duly authorized, validly issued, fully
paid and non-assessable.

 


2.2                                 NO LEGAL OBSTACLE.  NEITHER THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED BY THIS PURCHASE AGREEMENT NOR COMPLIANCE WITH
THE PROVISIONS OF THIS PURCHASE AGREEMENT NOR ISSUANCE OF THE SHARES, WILL
RESULT IN ANY BREACH OR VIOLATION OF ANY OF THE PROVISIONS OF, OR CONSTITUTE A
DEFAULT UNDER, THE CHARTER OR BY-LAWS OF THE COMPANY, OR ANY PROVISION OF LAW,
AGREEMENT OR OTHER INSTRUMENT WHICH WILL REMAIN IN EFFECT AFTER THE ISSUE AND
SALE OF THE SHARES

 

2

--------------------------------------------------------------------------------


 


AND TO WHICH THE COMPANY IS A PARTY OR BY WHICH IT IS BOUND, OR OF ANY
APPLICABLE ORDER OR REGULATION OF ANY GOVERNMENTAL AUTHORITY HAVING
JURISDICTION, OR RESULT IN THE CREATION UNDER ANY OTHER AGREEMENT OR INSTRUMENT
OF ANY LIEN OR ENCUMBRANCE UPON ANY ASSETS OF THE COMPANY.


 


2.3                                 TAX RETURNS.  THE COMPANY AND ITS
SUBSIDIARIES HAVE FILED ALL FEDERAL, STATE AND LOCAL TAX RETURNS WHICH ARE
REQUIRED TO BE FILED AND HAVE PAID, OR MADE ADEQUATE PROVISION FOR THE PAYMENT
OF, ALL TAXES WHICH HAVE OR MAY BECOME DUE PURSUANT TO SAID RETURNS OR OTHERWISE
OR TO ASSESSMENTS RECEIVED BY THE COMPANY OR ITS SUBSIDIARIES, EXCEPT SUCH AS
ARE BEING VIGOROUSLY CONTESTED IN GOOD FAITH.  THE COMPANY HAS MADE ADEQUATE
PROVISION FOR ALL CURRENT TAXES.


 


2.4                                 CAPITALIZATION.  THE AUTHORIZED CAPITAL
STOCK OF THE COMPANY ON THE DATE HEREOF CONSISTS OF 200,000,000 SHARES OF COMMON
STOCK, $.001 PAR VALUE PER SHARE (THE “COMMON STOCK”), OF WHICH 138,065,596
SHARES WERE ISSUED AND OUTSTANDING AND 29,399,081 SHARES WERE RESERVED FOR
ISSUANCE UNDER STOCK OPTION PLANS, DEFERRED COMPENSATION PLANS AND CONVERTIBLE
NOTES.


 

Except as set forth above, there are no outstanding options, warrants, scrip,
rights to subscribe for, puts, calls, rights of first refusal, agreements,
understandings, claims or other commitments or rights, of any character
whatsoever relating to, or securities or rights convertible into, exercisable
for, or exchangeable for any shares of capital stock of the Company, or
arrangements by which the Company is or may become bound to issue additional
shares of capital stock of the Company.  The issuance and sale of the Securities
will not obligate the Company to issue shares of Common Stock or other
securities to any Person (other than the Purchasers) (except that holders of
$600,000 in notes will have the right to convert their notes, plus accrued
interest into shares of Common Stock at the price at which the Shares are sold
in this offering) and will not result in a right of any holder of Company
securities to adjust the exercise, conversion, exchange or reset price under
such securities.  No further approval or authorization of any stockholder, the
Board of Directors of the Company or others is required for the issuance and
sale of the Securities.  There are no stockholders agreements, voting agreements
or other similar agreements with respect to the Company’s capital stock to which
the Company is a party or, to the knowledge of the Company, between or among any
of the Company’s stockholders.  The Company’s Certificate of Incorporation and
the Company’s By-laws, each as in effect on the date hereof, filed as exhibits
to the Company’s SEC Documents, are true and correct copies of each such
document.

 


2.5                                 FINDERS.  ALL NEGOTIATIONS RELATIVE TO THIS
PURCHASE AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREIN HAVE BEEN CARRIED ON
BY THE COMPANY WITH RICE, VOELKER LLC ON BEHALF OF THE PURCHASERS IN SUCH MANNER
AS NOT TO GIVE RISE TO ANY VALID CLAIM AGAINST THE COMPANY FOR A FINDER’S FEE,
BROKERAGE COMMISSION OR LIKE PAYMENT, EXCEPT FOR PAYMENT OF A COMMISSION TO
RICE, VOELKER, LLC.


 


2.6                                 AUTHORIZATION AND APPROVALS.  THE EXECUTION,
DELIVERY AND PERFORMANCE OF THIS PURCHASE AGREEMENT DO NOT REQUIRE ANY APPROVAL
OR CONSENT ON THE PART OF, OR FILING, REGISTRATION OR QUALIFICATION WITH, ANY
GOVERNMENTAL BODY, FEDERAL, STATE OR LOCAL THAT HAS NOT BEEN OBTAINED OR
PERFORMED OR ANY THIRD PERSON, PURSUANT TO ANY AGREEMENT OR OTHERWISE, EXCEPT
FOR REQUISITE FILINGS UNDER STATE AND FEDERAL LAW TO PERMIT THE PRIVATE OFFERING
OF THE SHARES IN COMPLIANCE WITH EXEMPTIONS FROM REGISTRATION UNDER SUCH LAWS.

 

3

--------------------------------------------------------------------------------


 


2.7                                 NO CONFLICTS; NO VIOLATION.


 


(A)                                  THE EXECUTION, DELIVERY AND PERFORMANCE OF
THIS AGREEMENT AND THE CONSUMMATION BY THE COMPANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY DO NOT AND WILL NOT (I) CONFLICT WITH OR RESULT
IN A VIOLATION OF ANY PROVISION OF THE CERTIFICATE OF INCORPORATION OR BY-LAWS,
(II) VIOLATE OR CONFLICT WITH, OR RESULT IN A BREACH OF ANY PROVISION OF, OR
CONSTITUTE A DEFAULT (OR AN EVENT WHICH WITH NOTICE OR LAPSE OF TIME OR BOTH
COULD BECOME A DEFAULT) UNDER, OR GIVE TO OTHERS ANY RIGHTS OF TERMINATION,
AMENDMENT (INCLUDING WITHOUT LIMITATION, THE TRIGGERING OF ANY ANTI-DILUTION
PROVISION), ACCELERATION OR CANCELLATION OF, ANY AGREEMENT, INDENTURE, PATENT,
PATENT LICENSE, OR INSTRUMENT TO WHICH THE COMPANY IS A PARTY, OR (III) RESULT
IN A VIOLATION OF ANY LAW, RULE, REGULATION, ORDER, JUDGMENT OR DECREE
(INCLUDING U.S. FEDERAL AND STATE SECURITIES LAWS AND REGULATIONS AND
REGULATIONS OF ANY SELF-REGULATORY ORGANIZATIONS TO WHICH THE COMPANY OR ITS
SECURITIES ARE SUBJECT) APPLICABLE TO THE COMPANY OR BY WHICH ANY PROPERTY OR
ASSET OF THE COMPANY IS BOUND OR AFFECTED (EXCEPT FOR SUCH CONFLICTS, BREACHES,
DEFAULTS, TERMINATIONS, AMENDMENTS, ACCELERATIONS, CANCELLATIONS AND VIOLATIONS
AS WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT).


 


(B)                                 THE COMPANY IS NOT IN VIOLATION OF ITS
CERTIFICATE OF INCORPORATION, BY-LAWS OR OTHER ORGANIZATIONAL DOCUMENTS AND THE
COMPANY IS NOT IN DEFAULT (AND NO EVENT HAS OCCURRED WHICH WITH NOTICE OR LAPSE
OF TIME OR BOTH COULD PUT THE COMPANY IN DEFAULT) UNDER, AND THE COMPANY HAS NOT
TAKEN ANY ACTION OR FAILED TO TAKE ANY ACTION THAT (AND NO EVENT HAS OCCURRED
WHICH, WITHOUT NOTICE OR LAPSE OF TIME OR BOTH) WOULD GIVE TO OTHERS ANY RIGHTS
OF TERMINATION, AMENDMENT, ACCELERATION OR CANCELLATION OF, ANY AGREEMENT,
INDENTURE OR INSTRUMENT TO WHICH THE COMPANY IS A PARTY OR BY WHICH ANY PROPERTY
OR ASSETS OF THE COMPANY IS BOUND OR AFFECTED, EXCEPT FOR POSSIBLE DEFAULTS AS
WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT.


 


(C)                                  THE COMPANY IS NOT CONDUCTING ITS BUSINESS
IN VIOLATION OF ANY LAW, ORDINANCE OR REGULATION OF ANY GOVERNMENTAL ENTITY, THE
FAILURE TO COMPLY WITH WHICH WOULD, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A
MATERIAL ADVERSE EFFECT.


 


(D)                                 EXCEPT AS SPECIFICALLY CONTEMPLATED BY THIS
AGREEMENT AND AS REQUIRED UNDER THE SECURITIES ACT AND ANY APPLICABLE STATE
SECURITIES LAWS OR ANY LISTING AGREEMENT WITH ANY SECURITIES EXCHANGE OR
AUTOMATED QUOTATION SYSTEM, THE COMPANY IS NOT REQUIRED TO OBTAIN ANY CONSENT,
AUTHORIZATION OR ORDER OF, OR MAKE ANY FILING OR REGISTRATION WITH, ANY COURT OR
GOVERNMENTAL AGENCY OR ANY REGULATORY OR SELF REGULATORY AGENCY IN ORDER FOR IT
TO EXECUTE, DELIVER OR PERFORM ANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT OR TO
ISSUE AND SELL THE SHARES IN ACCORDANCE WITH THE TERMS HEREOF.


 


2.8                                 SEC DOCUMENTS, FINANCIAL STATEMENTS.  SINCE
JUNE 1, 2004, THE COMPANY HAS FILED ALL REPORTS, SCHEDULES, FORMS, STATEMENTS,
AND OTHER DOCUMENTS REQUIRED TO BE FILED BY IT WITH THE SEC PURSUANT TO THE
REPORTING REQUIREMENTS OF THE SECURITIES ACT AND THE EXCHANGE ACT (ALL OF THE
FOREGOING FILED PRIOR TO THE DATE HEREOF AND ALL EXHIBITS INCLUDED THEREIN AND
FINANCIAL STATEMENTS AND SCHEDULES THERETO AND DOCUMENTS (OTHER THAN EXHIBITS)
INCORPORATED BY REFERENCE THEREIN, BEING HEREINAFTER REFERRED TO HEREIN AS THE
“SEC DOCUMENTS”).  AS OF THEIR RESPECTIVE DATES, THE SEC DOCUMENTS, AS THE SAME
HAVE BEEN AMENDED, COMPLIED IN ALL MATERIAL RESPECTS WITH THE REQUIREMENTS OF
THE SECURITIES AND EXCHANGE ACT OF 1934 OR THE SECURITIES ACT, AS THE CASE MAY
BE, AND THE RULES AND REGULATIONS OF THE SEC PROMULGATED THEREUNDER APPLICABLE
TO THE SEC DOCUMENTS, AND NONE OF THE SEC DOCUMENTS, AT THE TIME THEY WERE FILED
WITH THE SEC,

 

4

--------------------------------------------------------------------------------


 


CONTAINED ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITTED TO STATE A MATERIAL
FACT REQUIRED TO BE STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE STATEMENTS
THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT
MISLEADING.  AS OF THEIR RESPECTIVE DATES, THE FINANCIAL STATEMENTS OF THE
COMPANY INCLUDED IN THE SEC DOCUMENTS COMPLIED AS TO FORM IN ALL MATERIAL
RESPECTS WITH APPLICABLE ACCOUNTING REQUIREMENTS AND THE PUBLISHED RULES AND
REGULATIONS OF THE SEC WITH RESPECT THERETO.  SUCH FINANCIAL STATEMENTS HAVE
BEEN PREPARED IN ACCORDANCE WITH U.S. GENERALLY ACCEPTED ACCOUNTING PRINCIPLES,
CONSISTENTLY APPLIED, DURING THE PERIODS INVOLVED (EXCEPT (I) AS MAY BE
OTHERWISE INDICATED IN SUCH FINANCIAL STATEMENTS OR THE NOTES THERETO, OR
(II) IN THE CASE OF UNAUDITED INTERIM STATEMENTS, TO THE EXTENT THEY MAY NOT
INCLUDE FOOTNOTES OR MAY BE CONDENSED OR SUMMARY STATEMENTS) AND FAIRLY PRESENT
IN ALL MATERIAL RESPECTS THE FINANCIAL POSITION OF THE COMPANY AS OF THE DATES
THEREOF AND THE RESULTS OF ITS OPERATIONS AND CASH FLOWS FOR THE PERIODS THEN
ENDED (SUBJECT, IN THE CASE OF UNAUDITED STATEMENTS, TO NORMAL YEAR-END AUDIT
ADJUSTMENTS).  EXCEPT AS SET FORTH IN THE FINANCIAL STATEMENTS INCLUDED IN THE
SEC DOCUMENTS, THE COMPANY HAS NO MATERIAL LIABILITIES, CONTINGENT OR OTHERWISE,
OTHER THAN LIABILITIES INCURRED IN THE ORDINARY COURSE OF BUSINESS SUBSEQUENT TO
DECEMBER 31, 2004, AND LIABILITIES OF THE TYPE NOT REQUIRED UNDER GENERALLY
ACCEPTED ACCOUNTING PRINCIPLES TO BE REFLECTED IN SUCH FINANCIAL STATEMENTS. 
THE FOREGOING IS SUBJECT TO THE EXCEPTION THAT THE FINANCIAL STATEMENTS FOR THE
SECOND AND THIRD QUARTERS OF 2004 WILL BE RESTATED, CONSISTENT WITH THE
PRINCIPLES OF RESTATEMENT SET FORTH IN THE ANNUAL REPORT ON FORM 10-KSB/A
(SECOND AMENDMENT) FOR THE 2003 AND 2004 ANNUAL FINANCIAL STATEMENTS AND THE
QUARTERLY REPORT ON FORM 10-QSB/A FOR THE QUARTER ENDED MARCH 31, 2005 FOR THE
FIRST QUARTER 2004 AND 2005 FINANCIAL STATEMENTS, IN EACH CASE FILED WITH THE
SEC ON JULY 28, 2005.  SUCH RESTATEMENTS WILL OCCUR WHEN THE SECOND AND THIRD
QUARTER 10-QSBS ARE FILED WITH THE SEC.


 


2.9                                 ABSENCE OF CERTAIN CHANGES.  EXCEPT AS
DISCLOSED IN THE SEC DOCUMENTS OR IN THE PRIVATE PLACEMENT MEMORANDUM DATED
JULY 29, 2005, SINCE THE DATE OF THE LATEST AUDITED FINANCIAL STATEMENTS
INCLUDED WITHIN THE SEC DOCUMENTS, (I) THERE HAS BEEN NO EVENT, OCCURRENCE OR
DEVELOPMENT THAT HAS HAD OR THAT COULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT, (II) THE COMPANY HAS NOT INCURRED ANY LIABILITIES
(CONTINGENT OR OTHERWISE) OTHER THAN (A) TRADE PAYABLES AND ACCRUED EXPENSES
INCURRED IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE AND
(B) LIABILITIES NOT REQUIRED TO BE REFLECTED IN THE COMPANY’S FINANCIAL
STATEMENTS PURSUANT TO GAAP OR REQUIRED TO BE DISCLOSED IN FILINGS MADE WITH THE
COMMISSION, (III) THE COMPANY HAS NOT ALTERED ITS METHOD OF ACCOUNTING, AND
(IV) THE COMPANY HAS NOT DECLARED OR MADE ANY DIVIDEND OR DISTRIBUTION OF CASH
OR OTHER PROPERTY TO ITS STOCKHOLDERS OR PURCHASED, REDEEMED OR MADE ANY
AGREEMENTS TO PURCHASE OR REDEEM ANY SHARES OF ITS CAPITAL STOCK.  THE COMPANY
DOES NOT HAVE PENDING BEFORE THE COMMISSION ANY REQUEST FOR CONFIDENTIAL
TREATMENT, EXCEPT FOR THE REQUEST FOR CONFIDENTIAL TREATMENT OF CERTAIN URANIUM
SUPPLY CONTRACTS.


 


2.10                           DISCLOSURE.  NO INFORMATION RELATING TO OR
CONCERNING THE COMPANY SET FORTH IN THIS AGREEMENT OR PROVIDED TO THE PURCHASERS
PURSUANT TO SECTION 2.4 HEREOF OR OTHERWISE PROVIDED IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING WITHOUT LIMITATION ANY ORAL OR
WRITTEN STATEMENTS MADE OR GIVEN BY THE OFFICERS OF THE COMPANY, OR ANY OF THE
COMPANY’S AGENTS, TO ANY PURCHASER, OR ANY PURCHASER’S AGENT, TAKEN AS A WHOLE,
CONTAINED ANY UNTRUE STATEMENT OF A MATERIAL FACT NOR OMITTED TO STATE ANY
MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS MADE HEREIN OR THEREIN,
IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.  NO
EVENT OR CIRCUMSTANCE HAS OCCURRED OR INFORMATION EXISTS WITH RESPECT TO THE
COMPANY OR ITS BUSINESS, PROPERTIES, OPERATIONS OR FINANCIAL CONDITIONS, WHICH,
UNDER APPLICABLE LAW, RULE OR REGULATION, REQUIRES IMMEDIATE PUBLIC DISCLOSURE
OR ANNOUNCEMENT BY THE

 

5

--------------------------------------------------------------------------------


 


COMPANY BUT WHICH HAS NOT BEEN SO PUBLICLY ANNOUNCED OR DISCLOSED.  THE COMPANY
ACKNOWLEDGES AND AGREES THAT NO PURCHASER MAKES OR HAS MADE ANY REPRESENTATIONS
OR WARRANTIES WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREBY OTHER THAN
THOSE SPECIFICALLY SET FORTH IN SECTION 3 HEREOF.


 


2.11                           NO INTEGRATED OFFERING.  NEITHER THE COMPANY, NOR
ANY OF ITS AFFILIATES, NOR ANY PERSON ACTING ON ITS OR THEIR BEHALF, HAS
DIRECTLY OR INDIRECTLY MADE ANY OFFERS OR SALES IN ANY SECURITY OR SOLICITED ANY
OFFERS TO BUY ANY SECURITY UNDER CIRCUMSTANCES THAT WOULD REQUIRE REGISTRATION
UNDER THE SECURITIES ACT OF THE ISSUANCE OF THE SHARES TO THE PURCHASERS.


 


3.                                       REPRESENTATIONS; WARRANTIES AND
ACKNOWLEDGMENTS OF THE PURCHASER.


 


3.1                                 PURCHASE FOR INVESTMENT.  THE PURCHASER
REPRESENTS AND WARRANTS TO THE COMPANY THAT IT WILL ACQUIRE THE SHARES TO BE
PURCHASED BY IT FOR ITS OWN ACCOUNT FOR INVESTMENT AND NOT WITH A VIEW TO THE
DISTRIBUTION THEREOF, AND THAT IT HAS NO PRESENT INTENTION OF MAKING ANY
DISTRIBUTION OR DISPOSITION OF THEM; PROVIDED, HOWEVER, THAT THE DISPOSITION OF
ITS PROPERTY SHALL AT ALL TIMES BE AND REMAIN WITHIN ITS CONTROL.  THE
ACQUISITION OF SHARES BY THE PURCHASER SHALL CONSTITUTE ITS CONFIRMATION OF SAID
REPRESENTATION AND WARRANTY.  THE PURCHASER UNDERSTANDS THAT THE SHARES ARE
BEING SOLD TO IT IN A TRANSACTION WHICH IS EXEMPT FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT OF 1933, AND THAT THE SHARES MUST BE HELD BY
IT AND MAY NOT BE RESOLD UNLESS THEY ARE SUBSEQUENTLY REGISTERED UNDER THE ACT
OR AN EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE.  THE PURCHASER FURTHER
UNDERSTANDS THAT THE SHARES WILL BE LEGENDED WITH A NOTATION THAT THEY WERE
ACQUIRED FOR INVESTMENT IN AN EXEMPT TRANSACTION AND THAT THEY MAY NOT BE RESOLD
UNLESS THEY ARE SUBSEQUENTLY REGISTERED UNDER THE SECURITIES ACT OF 1933 OR
UNLESS AN EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE.


 


3.2                                 ACCREDITED INVESTOR STATUS.  THE PURCHASER
REPRESENTS AND WARRANTS THAT HE, SHE OR IT UNDERSTANDS THAT THE COMPANY WILL
RELY UPON THE FOLLOWING INFORMATION FOR PURPOSES OF ITS DETERMINATION THAT THE
PURCHASER IS AN “ACCREDITED INVESTORS” (AS THAT TERM IS DEFINED IN REGULATION D
PROMULGATED BY THE SEC UNDER THE SECURITIES ACT OF 1933, AS AMENDED), AND THAT
THE SHARES WILL NOT BE REGISTERED UNDER THE SECURITIES ACT IN RELIANCE UPON ONE
OR MORE OF THE EXEMPTIONS FROM REGISTRATION PROVIDED UNDER THE SECURITIES ACT
AND REGULATION D FOR NONPUBLIC OFFERINGS.  EACH PURCHASER REPRESENTS AND
WARRANTS THAT HE, SHE OR IT IS AN ACCREDITED INVESTOR BY VIRTUE OF MEETING ONE
OF THE FOLLOWING REQUIREMENTS:


 


(A)                                  IF THE PURCHASER IS AN INDIVIDUAL HE OR SHE
HAD AN INDIVIDUAL INCOME IN EACH OF THE TWO MOST RECENT YEARS AND REASONABLY 
EXPECTS TO HAVE INDIVIDUAL INCOME IN EXCESS OF $200,000 FOR THE CURRENT YEAR OR
A JOINT INCOME WITH HIS OR HER SPOUSE IN EXCESS OF $300,000 IN EACH OF THE TWO
MOST RECENT YEARS AND REASONABLY  EXPECTS TO HAVE JOINT INCOME WITH SUCH SPOUSE
IN EXCESS OF $300,000 FOR THE CURRENT YEAR; OR HE OR SHE CURRENTLY HAS AN
INDIVIDUAL NET WORTH, OR HIS OR HER SPOUSE AND HE OR SHE HAVE A JOINT NET WORTH,
IN EXCESS OF $1,000,000; OR


 


(B)                                 IF THE PURCHASER IS A TRUST IT HAS TOTAL
ASSETS IN EXCESS OF $5,000,000, WAS NOT FORMED FOR THE SPECIFIC PURPOSE OF
ACQUIRING THE SHARES, AND THE PURCHASE OF THE SHARES HAS BEEN DIRECTED BY A
“SOPHISTICATED PERSON” AS DEFINED IN RULE 506(B)(2)(II) OF REGULATION D, THAT
IS, A PERSON WHO HAS SUCH KNOWLEDGE AND EXPERIENCE IN FINANCIAL AND BUSINESS
MATTERS THAT HE IS CAPABLE OF EVALUATING THE MERITS AND RISKS OF AN INVESTMENT
IN THE SHARES.

 

6

--------------------------------------------------------------------------------


 


(C)                                  IF THE PURCHASER IS A PARTNERSHIP (I) IT
WAS NOT FORMED FOR THE SPECIFIC PURPOSE OF ACQUIRING THE SHARES AND HAS TOTAL
ASSETS IN EXCESS OF $5,000,000, OR (II) ALL OF ITS EQUITY OWNERS INDIVIDUALLY
QUALIFY AS ACCREDITED INVESTORS.


 


(D)                                 IF THE PURCHASER IS A LIMITED LIABILITY
COMPANY OR OTHER LEGAL ENTITY (I) IT WAS NOT FORMED FOR THE SPECIFIC PURPOSE OF
ACQUIRING THE SHARES AND TOTAL ASSETS IN EXCESS OF $5,000,000, OR (II) ALL OF
ITS EQUITY OWNERS INDIVIDUALLY QUALIFY AS ACCREDITED INVESTORS.


 


4.                                       PURCHASE AND SALE OF THE SHARES. 
SUBJECT TO THE TERMS AND CONDITIONS OF THIS PURCHASE AGREEMENT, THE COMPANY
AGREES TO ISSUE AND SELL TO THE PURCHASER AND THE PURCHASER AGREES TO PURCHASE
FROM THE COMPANY, AT THE CLOSING, SUCH NUMBER OF SHARES OF COMMON STOCK AS IS
STATED ON THE LAST PAGE OF THIS AGREEMENT, FREE AND CLEAR OF ALL RESTRICTIVE AND
OTHER LEGENDS (EXCEPT AS EXPRESSLY PROVIDED HEREIN), AT A PURCHASE PRICE OF $.50
PER SHARE.


 

The Closing shall be held at 10:00 a.m. on at the offices of Rice,Voelker LLC on
August 12, 2005.  At the Closing, the Company will execute and deliver to you,
unless otherwise requested by you, a single stock certificate, registered in the
name and for the number of Shares set forth on the last page of this Agreement,
dated the date of the Closing, against payment of the purchase price by wire
transfer of immediately available funds or delivery of an official bank check in
Federal Funds or other immediately available funds.

 


5.                                       CONDITIONS TO THE PURCHASER’S
OBLIGATIONS.  THE OBLIGATION OF EACH PURCHASER TO PURCHASE AND PAY FOR THE
SHARES TO BE ACQUIRED BY IT AT THE CLOSING SHALL BE SUBJECT TO THE COMPLIANCE BY
THE COMPANY WITH ITS AGREEMENTS HEREIN CONTAINED, AND TO THE SATISFACTION AT OR
BEFORE SUCH CLOSING OF THE FOLLOWING FURTHER CONDITIONS:


 


5.1                                 SALE OF SHARES.  THE COMPANY WILL ISSUE AND
SELL THE SHARES AT THE TIME AND IN THE MANNER PROVIDED AND RECEIVE PAYMENT
THEREFOR IN THE AMOUNTS AND FOR THE CONSIDERATION SPECIFIED IN SECTION 4.


 


5.2                                 ACCURACY OF REPRESENTATIONS AND WARRANTIES. 
THE REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTION 2 OF THIS PURCHASE
AGREEMENT SHALL BE TRUE AND CORRECT ON AND AS OF THE DATE OF THE CLOSING WITH
THE SAME FORCE AND EFFECT AS THOUGH MADE ON AND AS OF THE DATE OF SUCH CLOSING;
NO EVENT WHICH, IF THE SHARES HAD BEEN OUTSTANDING, FROM THE PASSAGE OF TIME OR
GIVING OF NOTICE, OR BOTH, WOULD BECOME SUCH AN EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING ON THE DATE OF THE CLOSING; BETWEEN THE DATE HEREOF
AND THE CLOSING, NEITHER THE BUSINESS NOR ASSETS NOR THE CONDITION, FINANCIAL OR
OTHERWISE, OF THE COMPANY AND ITS SUBSIDIARIES ON A CONSOLIDATED BASIS SHALL
HAVE BEEN ADVERSELY AFFECTED IN ANY MATERIAL MANNER AS THE RESULT OF ANY FIRE,
EXPLOSION, ACCIDENT, DROUGHT, STRIKE, LOCKOUT, RIOT, SABOTAGE, CONFISCATION,
CONDEMNATION OR PURCHASE OF ANY PROPERTY BY GOVERNMENTAL AUTHORITY, ACTIVITIES
OF ARMED FORCES OR ACTS OF GOD OR THE PUBLIC ENEMY, OR OTHER EVENT OR
DEVELOPMENT.


 


5.3                                 PROPER PROCEEDINGS.  ALL PROPER CORPORATE
PROCEEDINGS SHALL HAVE BEEN TAKEN BY THE COMPANY TO AUTHORIZE THIS PURCHASE
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY.


 


5.4                                 DELIVERY OF OTHER DOCUMENTS.  PURCHASER
SHALL HAVE RECEIVED THE FOLLOWING:


 


(A)                                  GOOD STANDING CERTIFICATE.  A LONG FORM
CERTIFICATE OF GOOD STANDING DATED THE SAME MONTH AS THE CLOSING OF THE
SECRETARY OF STATE OF THE STATE OF DELAWARE AS TO THE

 

7

--------------------------------------------------------------------------------


 


EXISTENCE AND GOOD STANDING OF THE COMPANY AND LISTING THE CHARTER DOCUMENTS OF
THE COMPANY ON FILE IN HIS OFFICE, AND COPIES, CERTIFIED BY SAID SECRETARY OF
STATE, OF ALL SUCH CHARTER DOCUMENTS;


 


(B)                                 OFFICERS’ CERTIFICATE.  A CERTIFICATE OF THE
SECRETARY OF THE COMPANY, IN FORM AND SUBSTANCE SATISFACTORY TO PURCHASER,
CERTIFYING


 

(I)                                     A COPY OF THE BY-LAWS OF THE COMPANY,
AND

 

(II)                                  RESOLUTIONS OF THE BOARD OF DIRECTORS OF
THE COMPANY RELATING TO THE AGREEMENT AND THE SHARES.

 


(C)                                  OPINION OF COUNSEL.  AN OPINION OF COUNSEL
FOR THE COMPANY ON SUCH MATTERS AS RICE VOELKER (DEFINED BELOW) SHALL REASONABLY
REQUEST.


 


(D)                                 CERTIFICATES FOR SHARES.  CERTIFICATE OF THE
TRANSFER AGENT THAT THE SHARES HAVE BEEN ISSUED..


 


5.5                                 GENERAL.  ALL INSTRUMENTS AND LEGAL
PROCEEDINGS IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS PURCHASE
AGREEMENT SHALL BE SATISFACTORY IN FORM AND SUBSTANCE TO YOU AND YOUR SPECIAL
COUNSEL SHALL HAVE RECEIVED COPIES OF ALL DOCUMENTS, INCLUDING RECORDS OF
CORPORATE PROCEEDINGS, WHICH YOU OR YOUR SPECIAL COUNSEL MAY HAVE REQUESTED IN
CONNECTION THEREWITH, SUCH DOCUMENTS WHERE APPROPRIATE TO BE CERTIFIED BY PROPER
CORPORATE OR GOVERNMENTAL AUTHORITIES.


 


6.                                       THE SHARES, USE OF PROCEEDS AND FUTURE
OFFERINGS.


 


6.1                                 THE SHARES.  EACH CERTIFICATE REPRESENTING
SHARES SHALL BE EXECUTED BY OR BEAR THE FACSIMILE SIGNATURE OF THE PRESIDENT,
ANY VICE-PRESIDENT OR ITS TREASURER AND ITS SECRETARY, AND SHALL BE DATED ITS
DATE OF ISSUE.


 


6.2                                 USE OF PROCEEDS.  THE PROCEEDS OF THE
SHARES, TOGETHER WITH THE PROCEEDS OF ALL OTHER SALES OF COMMON STOCK BEING
OFFERED IN THIS SAME OFFERING, SHALL BE USED SUBSTANTIALLY AS STATED IN THE
PRIVATE PLACEMENT MEMORANDUM DATED JULY 29, 2005, AS AMENDED BY THAT SUPPLEMENT
TO THE PRIVATE PLACEMENT MEMORANDUM DATED AUGUST 10, 2005.


 


6.3                                 FUTURE OFFERINGS.  THE COMPANY AGREES THAT,
WITHOUT THE WRITTEN CONSENT OF RICE VOELKER, IT WILL NOT SELL OR ISSUE ITS
COMMON STOCK FOR CONSIDERATION VALUED AT LESS THAN $1.00 PER SHARE AND WILL NOT
SELL ANY OTHER SECURITIES OF THE COMPANY THAT MAY BE CONVERTED INTO ITS COMMON
STOCK FOR CONSIDERATION VALUED AT LESS THAN $1.00 PER SHARE, IN EITHER CASE, AT
ANY TIME PRIOR TO THE LATER TO OCCUR OF (I) JANUARY 1, 2006, OR (II) THAT DATE
UPON WHICH THE REGISTRATION STATEMENT (DEFINED BELOW) BECOMES EFFECTIVE FOR ALL
REGISTRABLE SECURITIES.  THE $1.00 THRESHOLD STATED IN THE PRECEDING SENTENCE
SHALL BE APPROPRIATELY ADJUSTED TO REFLECT ANY STOCK DIVIDEND, SPLIT,
COMBINATION OR OTHER RECAPITALIZATION OF SHARES BY THE COMPANY OCCURRING AFTER
THE DATE HEREOF.  THE FOREGOING SHALL NOT APPLY TO (I) OPTIONS CURRENTLY
OUTSTANDING OR HEREAFTER ISSUED TO EMPLOYEES OR DIRECTORS (TO THE EXTENT SUCH
OPTIONS ARE ISSUED UNDER PLANS CURRENTLY IN PLACE AND DISCLOSED IN THE SEC
DOCUMENTS AND PROVIDED THAT THE SHARES ISSUED UPON THE EXERCISE OF SUCH OPTIONS
ARE ISSUED FROM THE POOL OF RESERVED SHARES DESCRIBED IN SECTION 2.4 HEREOF) OR
(II) SHARES

 

8

--------------------------------------------------------------------------------


 


ISSUABLE ON CONVERSION OF UP TO $735,000 OF DEBT CURRENTLY OUTSTANDING PLUS
ACCRUED INTEREST THEREON.


 


7.                                       REGISTRATION RIGHTS.


 


7.1                                 MANDATORY REGISTRATION.  THE COMPANY SHALL
PREPARE AND FILE WITH THE COMMISSION A REGISTRATION STATEMENT (THE “REGISTRATION
STATEMENT”) ON AN APPROPRIATE FORM COVERING THE RESALE OF THE REGISTRABLE
SECURITIES BY THE PURCHASERS ON OR PRIOR TO THE 30TH DAY AFTER THE CLOSING DATE.


 


7.2                                 EXPENSES OF REGISTRATION.  ALL REGISTRATION
EXPENSES INCURRED IN CONNECTION WITH THE REGISTRATION SHALL BE BORNE BY THE
COMPANY.  UNLESS OTHERWISE STATED, ALL SELLING EXPENSES RELATING TO SECURITIES
REGISTERED ON BEHALF OF THE PURCHASER SHALL BE BORNE BY THE PURCHASER OF SUCH
SECURITIES PRO RATA ON THE BASIS OF THE NUMBER OF SHARES SO REGISTERED EXCEPT
THE LEGAL FEES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY HOLDER NOT REQUIRED TO
BE PAID BY THE COMPANY WHICH SHALL BE BORNE BY SUCH HOLDER.


 


7.3                                 REGISTRATION PROCEDURES.  AT ITS EXPENSE THE
COMPANY WILL:


 


(A)                                  PREPARE AND FILE WITH THE COMMISSION THE
REGISTRATION STATEMENT AND USE ITS COMMERCIALLY REASONABLE EFFORTS TO CAUSE SUCH
REGISTRATION STATEMENT TO BECOME EFFECTIVE AS SOON AS POSSIBLE AFTER THE FILING
THEREOF, AND KEEP THE REGISTRATION STATEMENT EFFECTIVE PURSUANT TO RULE 415 AT
ALL TIMES, SUBJECT TO SECTION 7.4, UNTIL SUCH DATE AS IS THE EARLIER OF (I) THE
DATE ON WHICH ALL REGISTRABLE SECURITIES HAVE BEEN SOLD BY EACH HOLDER, AND
(II) THE DATE ON WHICH THE REGISTRATION RIGHTS TERMINATE AS SET FORTH IN
SECTION 7.8;


 


(B)                                 PROMPTLY NOTIFY EACH HOLDER UPON THE
DECLARATION OF THE EFFECTIVENESS OF THE REGISTRATION STATEMENT AND PROMPTLY
FURNISH TO THE PURCHASERS PARTICIPATING IN SUCH REGISTRATION AND TO THE
UNDERWRITERS (IF ANY) OF THE SECURITIES BEING REGISTERED SUCH REASONABLE NUMBER
OF COPIES OF THE REGISTRATION STATEMENT, PRELIMINARY PROSPECTUS (AND ALL
REQUIRED AMENDMENTS AND SUPPLEMENTS TO ANY THEREOF), FINAL PROSPECTUS AND SUCH
OTHER DOCUMENTS AS SUCH PURCHASERS OR SUCH UNDERWRITERS MAY REASONABLY REQUEST
IN ORDER TO FACILITATE THE PUBLIC OFFERING OF SUCH SECURITIES;


 


(C)                                  USE ITS COMMERCIALLY REASONABLE EFFORTS TO
REGISTER OR QUALIFY SUCH REGISTRABLE SECURITIES UNDER SUCH OTHER APPLICABLE
STATE SECURITIES OR BLUE SKY LAWS OF SUCH STATES AS ANY HOLDER OF REGISTRABLE
SECURITIES COVERED BY SUCH REGISTRATION STATEMENT REASONABLY REQUESTS AS MAY BE
NECESSARY FOR THE MARKETABILITY OF THE REGISTRABLE SECURITIES AND DO ANY AND ALL
OTHER ACTS AND THINGS WHICH MAY BE REASONABLY NECESSARY OR ADVISABLE TO ENABLE
SUCH HOLDER TO CONSUMMATE THE DISPOSITION IN SUCH JURISDICTIONS OF THE
REGISTRABLE SECURITIES OWNED BY SUCH HOLDER; AND


 


(D)                                 USE ITS COMMERCIALLY REASONABLE EFFORTS TO
CAUSE ALL THE REGISTRABLE SECURITIES COVERED BY THE REGISTRATION STATEMENT TO BE
QUOTED ON SUCH PRINCIPAL SECURITIES MARKET ON WHICH SECURITIES OF THE SAME CLASS
ISSUED BY THE COMPANY ARE THEN LISTED OR TRADED.


 


7.4                                 SUSPENSION OF REGISTRATION.  THE COMPANY
SHALL PROMPTLY NOTIFY THE PURCHASERS OF (I) THE ISSUANCE BY THE COMMISSION OF A
STOP ORDER SUSPENDING THE EFFECTIVENESS OF THE

 

9

--------------------------------------------------------------------------------


 


REGISTRATION STATEMENT, (II) THE HAPPENING OF ANY EVENT, OF WHICH THE COMPANY
HAS KNOWLEDGE, AS A RESULT OF WHICH THE PROSPECTUS INCLUDED IN THE REGISTRATION
STATEMENT, AS THEN IN EFFECT, INCLUDES AN UNTRUE STATEMENT OF A MATERIAL FACT OR
OMISSION TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO
MAKE THE STATEMENTS THEREIN NOT MISLEADING, AND (III) THE OCCURRENCE OR
EXISTENCE OF ANY PENDING CORPORATE DEVELOPMENT THAT, IN THE REASONABLE
DISCRETION OF THE COMPANY, MAKES IT APPROPRIATE TO SUSPEND THE AVAILABILITY OF
THE REGISTRATION STATEMENT TO COMPLY WITH COMMISSION RULES.  IN EACH CASE THE
COMPANY SHALL USE COMMERCIALLY REASONABLE EFFORTS TO PROMPTLY PREPARE A
SUPPLEMENT OR AMENDMENT TO THE REGISTRATION STATEMENT TO CORRECT SUCH UNTRUE
STATEMENT OR OMISSION, AND DELIVER SUCH NUMBER OF COPIES OF SUCH SUPPLEMENT OR
AMENDMENT TO EACH HOLDER AS SUCH HOLDER MAY REASONABLY REQUEST; PROVIDED THAT,
THE COMPANY MAY DELAY TO THE EXTENT PERMITTED BY LAW THE DISCLOSURE OF MATERIAL
NON-PUBLIC INFORMATION CONCERNING THE COMPANY THE DISCLOSURE OF WHICH AT THE
TIME IS NOT, IN THE GOOD FAITH OPINION OF THE COMPANY, IN THE BEST INTERESTS OF
THE COMPANY (AN “ALLOWED DELAY”); PROVIDED, FURTHER, THAT AN ALLOWED DELAY SHALL
NOT EXCEED 30 CONSECUTIVE DAYS IN ANY 365-DAY PERIOD, AND THERE SHALL BE NO MORE
THAN TWO SUCH ALLOWED DELAY PERIODS.  THE COMPANY SHALL PROMPTLY NOTIFY THE
PURCHASERS IN WRITING OF THE EXISTENCE OF AN ALLOWED DELAY AND SHALL ADVISE THE
PURCHASERS IN WRITING TO CEASE ALL SALES UNDER THE REGISTRATION STATEMENT UNTIL
THE END OF THE ALLOWED DELAY.


 


7.5                                 INDEMNIFICATION.


 


(A)                                  THE COMPANY WILL INDEMNIFY AND HOLD
HARMLESS EACH HOLDER AND RICE, VOELKER LLC (“RICE VOELKER”), EACH OF THEIR
RESPECTIVE OFFICERS AND DIRECTORS, TRUSTEES, MEMBERS, EMPLOYEES AND PARTNERS,
AND EACH PERSON CONTROLLING SUCH HOLDER WITHIN THE MEANING OF SECTION 15 OF THE
SECURITIES ACT, WITH RESPECT TO WHICH REGISTRATION HAS BEEN EFFECTED PURSUANT TO
THIS SECTION 7 AND EACH UNDERWRITER, IF ANY, AND EACH PERSON WHO CONTROLS ANY
UNDERWRITER WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES ACT, AGAINST ALL
EXPENSES, CLAIMS, LOSSES, DAMAGES OR LIABILITIES (OR ACTIONS IN RESPECT
THEREOF), INCLUDING ANY OF THE FOREGOING INCURRED IN SETTLEMENT OF ANY
LITIGATION, COMMENCED OR THREATENED, ARISING OUT OF OR BASED ON ANY UNTRUE
STATEMENT (OR ALLEGED UNTRUE STATEMENT) OF A MATERIAL FACT CONTAINED IN ANY
REGISTRATION STATEMENT, PROSPECTUS, OFFERING CIRCULAR OR OTHER DOCUMENT, OR ANY
AMENDMENT OR SUPPLEMENT THERETO, INCIDENT TO ANY SUCH REGISTRATION,
QUALIFICATION OR COMPLIANCE, OR BASED ON ANY OMISSION (OR ALLEGED OMISSION) TO
STATE THEREIN A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE
THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES IN WHICH THEY WERE MADE,
NOT MISLEADING, OR ANY VIOLATION BY THE COMPANY OF THE SECURITIES ACT, THE
EXCHANGE ACT, STATE SECURITIES LAW OR ANY RULE OR REGULATION PROMULGATED UNDER
SUCH LAWS APPLICABLE TO THE COMPANY IN CONNECTION WITH ANY THE REGISTRATION, AND
WITHIN A REASONABLE PERIOD THE COMPANY WILL REIMBURSE EACH SUCH HOLDER AND RICE
VOELKER, EACH OF THEIR RESPECTIVE OFFICERS AND DIRECTORS, TRUSTEES, MEMBERS,
EMPLOYEES AND PARTNERS, AND EACH PERSON CONTROLLING SUCH HOLDER WITHIN THE
MEANING OF SECTION 15 OF THE SECURITIES ACT, EACH SUCH UNDERWRITER AND EACH
PERSON WHO CONTROLS ANY SUCH UNDERWRITER, FOR ANY LEGAL AND ANY OTHER EXPENSES
REASONABLY INCURRED IN CONNECTION WITH INVESTIGATING, PREPARING, DEFENDING OR
PAYING ANY SUCH CLAIM, LOSS, DAMAGE, LIABILITY OR ACTION; PROVIDED THAT THE
COMPANY WILL NOT BE LIABLE IN ANY SUCH CASE TO THE EXTENT THAT ANY SUCH CLAIM,
LOSS, DAMAGE, LIABILITY OR EXPENSE ARISES OUT OF OR IS BASED ON ANY UNTRUE
STATEMENT OR OMISSION OR ALLEGED UNTRUE STATEMENT OR OMISSION, MADE IN RELIANCE
UPON AND IN CONFORMITY WITH WRITTEN INFORMATION FURNISHED TO THE COMPANY BY AN
INSTRUMENT DULY EXECUTED BY SUCH HOLDER, CONTROLLING PERSON OR UNDERWRITER AND
STATED TO BE SPECIFICALLY FOR USE THEREIN.

 

10

--------------------------------------------------------------------------------


 


(B)                                 EACH HOLDER WILL, IF REGISTRABLE SECURITIES
HELD BY SUCH HOLDER ARE INCLUDED IN THE REGISTRATION STATEMENT, INDEMNIFY THE
COMPANY, EACH OF ITS DIRECTORS AND OFFICERS, EACH UNDERWRITER, IF ANY, OF THE
COMPANY’S SECURITIES COVERED BY THE REGISTRATION STATEMENT, EACH PERSON WHO
CONTROLS THE COMPANY OR SUCH UNDERWRITER WITHIN THE MEANING OF SECTION 15 OF THE
SECURITIES ACT, RICE VOELKER AND EACH OTHER SUCH HOLDER EACH OF THEIR RESPECTIVE
OFFICERS AND DIRECTORS, TRUSTEES, MEMBERS, EMPLOYEES AND PARTNERS, AND EACH
PERSON CONTROLLING SUCH HOLDER WITHIN THE MEANING OF SECTION 15 OF THE
SECURITIES ACT, AGAINST ALL CLAIMS, LOSSES, DAMAGES AND LIABILITIES (OR ACTIONS
IN RESPECT THEREOF) ARISING OUT OF OR BASED ON ANY UNTRUE STATEMENT (OR ALLEGED
UNTRUE STATEMENT) OF A MATERIAL FACT CONTAINED IN THE REGISTRATION STATEMENT,
PROSPECTUS, OFFERING, CIRCULAR OR OTHER DOCUMENT, OR ANY OMISSION (OR ALLEGED
OMISSION) TO STATE THEREIN A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR
NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING, AND WITHIN A REASONABLE
PERIOD WILL REIMBURSE THE COMPANY, RICE VOELKER, SUCH PURCHASERS, EACH OF THEIR
RESPECTIVE OFFICERS AND DIRECTORS, TRUSTEES, EMPLOYEES AND PARTNERS, AND EACH
PERSON CONTROLLING SUCH HOLDER WITHIN THE MEANING OF SECTION 15 OF THE
SECURITIES ACT, FOR ANY LEGAL OR ANY OTHER EXPENSES REASONABLY INCURRED IN
CONNECTION WITH INVESTIGATING OR DEFENDING ANY SUCH CLAIM, LOSS, DAMAGE,
LIABILITY OR ACTION, IN EACH CASE TO THE EXTENT, BUT ONLY TO THE EXTENT, THAT
SUCH UNTRUE STATEMENT (OR ALLEGED UNTRUE STATEMENT) OR OMISSION (OR ALLEGED
OMISSION) IS MADE IN THE REGISTRATION STATEMENT, PROSPECTUS, OFFERING CIRCULAR
OR OTHER DOCUMENT IN RELIANCE UPON AND IN CONFORMITY WITH WRITTEN INFORMATION
FURNISHED TO THE COMPANY BY AN INSTRUMENT DULY EXECUTED BY SUCH HOLDER AND
STATED TO BE SPECIFICALLY FOR USE THEREIN.  NOTWITHSTANDING THE FOREGOING, THE
LIABILITY OF EACH HOLDER UNDER THIS SUBSECTION (B) SHALL BE LIMITED IN AN AMOUNT
EQUAL TO THE GROSS PROCEEDS BEFORE EXPENSES AND COMMISSIONS TO SUCH HOLDER
RECEIVED FOR THE SHARES SOLD BY SUCH HOLDER, UNLESS SUCH LIABILITY ARISES OUT OF
OR IS BASED ON WILLFUL MISCONDUCT BY SUCH HOLDER.


 


(C)                                  EACH PARTY ENTITLED TO INDEMNIFICATION
UNDER THIS SECTION 7.5 (THE “INDEMNIFIED PARTY”) SHALL GIVE NOTICE TO THE PARTY
REQUIRED TO PROVIDE INDEMNIFICATION (THE “INDEMNIFYING PARTY”) PROMPTLY AFTER
SUCH INDEMNIFIED PARTY HAS ACTUAL KNOWLEDGE OF ANY CLAIM AS TO WHICH INDEMNITY
MAY BE SOUGHT, AND SHALL PERMIT THE INDEMNIFYING PARTY TO ASSUME THE DEFENSE OF
ANY SUCH CLAIM OR ANY LITIGATION RESULTING THEREFROM, PROVIDED THAT COUNSEL FOR
THE INDEMNIFYING PARTY, WHO SHALL CONDUCT THE DEFENSE OF ANY SUCH CLAIM OR ANY
LITIGATION, SHALL BE APPROVED BY THE INDEMNIFIED PARTY (WHOSE APPROVAL SHALL NOT
UNREASONABLY BE WITHHELD OR DELAYED), AND THE INDEMNIFIED PARTY MAY PARTICIPATE
IN SUCH DEFENSE AT SUCH INDEMNIFIED PARTY’S EXPENSE, AND PROVIDED FURTHER THAT
THE FAILURE OF ANY INDEMNIFIED PARTY TO GIVE NOTICE AS PROVIDED HEREIN SHALL NOT
RELIEVE THE INDEMNIFYING PARTY OF ITS OBLIGATIONS UNDER THIS SECTION 7 UNLESS
THE FAILURE TO GIVE SUCH NOTICE IS MATERIALLY PREJUDICIAL TO AN INDEMNIFYING
PARTY’S ABILITY TO DEFEND SUCH ACTION AND PROVIDED FURTHER, THAT THE
INDEMNIFYING PARTY SHALL NOT ASSUME THE DEFENSE FOR MATTERS AS TO WHICH THERE IS
A CONFLICT OF INTEREST OR SEPARATE AND DIFFERENT DEFENSES.  NO INDEMNIFYING
PARTY, IN THE DEFENSE OF ANY SUCH CLAIM OR LITIGATION, SHALL, EXCEPT WITH THE
CONSENT OF EACH INDEMNIFIED PARTY, CONSENT TO ENTRY OF ANY JUDGMENT OR ENTER
INTO ANY SETTLEMENT WHICH DOES NOT INCLUDE AS AN UNCONDITIONAL TERM THEREOF THE
GIVING BY THE CLAIMANT OR PLAINTIFF TO SUCH INDEMNIFIED PARTY OF A RELEASE FROM
ALL LIABILITY IN RESPECT TO SUCH CLAIM OR LITIGATION.

 

11

--------------------------------------------------------------------------------


 


7.6                                 INFORMATION BY HOLDER.  THE HOLDER OF
REGISTRABLE SECURITIES INCLUDED IN THE REGISTRATION SHALL FURNISH TO THE COMPANY
SUCH INFORMATION REGARDING SUCH HOLDER, THE REGISTRABLE SECURITIES HELD BY THEM
AND THE DISTRIBUTION PROPOSED BY SUCH HOLDER AS THE COMPANY MAY REQUEST IN
WRITING AND AS SHALL BE REQUIRED IN CONNECTION WITH THE REGISTRATION REFERRED TO
IN THIS SECTION 7.


 


7.7                                 RULE 144 REPORTING.  WITH A VIEW TO MAKING
AVAILABLE THE BENEFITS OF CERTAIN RULES AND REGULATIONS OF THE COMMISSION THAT
MAY AT ANY TIME PERMIT THE SALE OF THE RESTRICTED SECURITIES TO THE PUBLIC
WITHOUT REGISTRATION, THE COMPANY AGREES TO USE ITS COMMERCIALLY REASONABLE
EFFORTS TO:


 


(A)                                  MAKE AND KEEP PUBLIC INFORMATION AVAILABLE,
AS THOSE TERMS ARE UNDERSTOOD AND DEFINED IN RULE 144 UNDER THE SECURITIES ACT,
AT ALL TIMES;


 


(B)                                 USE ITS COMMERCIALLY REASONABLE EFFORTS TO
FILE WITH THE COMMISSION IN A TIMELY MANNER ALL REPORTS AND OTHER DOCUMENTS
REQUIRED OF THE COMPANY UNDER THE SECURITIES ACT AND THE EXCHANGE ACT; AND


 


(C)                                  SO LONG AS A HOLDER OWNS ANY RESTRICTED
SECURITIES TO FURNISH TO THE HOLDER FORTHWITH UPON REQUEST A WRITTEN STATEMENT
BY THE COMPANY AS TO ITS COMPLIANCE WITH THE REPORTING REQUIREMENTS OF SAID
RULE 144, AND OF THE SECURITIES ACT AND THE EXCHANGE ACT, A COPY OF THE MOST
RECENT ANNUAL OR QUARTERLY REPORT OF THE COMPANY, AND SUCH OTHER REPORTS AND
DOCUMENTS OF THE COMPANY AND OTHER INFORMATION IN THE POSSESSION OF OR
REASONABLY OBTAINABLE BY THE COMPANY AS THE HOLDER MAY REASONABLY REQUEST IN
AVAILING ITSELF OF ANY RULE OR REGULATION OF THE COMMISSION ALLOWING THE HOLDER
TO SELL ANY SUCH SECURITIES WITHOUT REGISTRATION.


 


7.8                                 TERMINATION OF REGISTRATION RIGHTS.  THE
REGISTRATION RIGHTS GRANTED PURSUANT TO SECTION 7 SHALL TERMINATE AS TO EACH
HOLDER ON THE EARLIER OF (I) TWO YEARS AFTER THE EFFECTIVE DATE OF THE
REGISTRATION STATEMENT, (II) THE DATE ON WHICH ALL REGISTRABLE SECURITIES HELD
BY SUCH HOLDER MAY BE RESOLD WITHOUT REGISTRATION OR WITHOUT REGARD TO ANY
VOLUME LIMITATIONS BY REASON OF RULE 144(K) UNDER THE SECURITIES ACT OR ANY
OTHER RULE OF SIMILAR EFFECT OR (III) ALL OF THE REGISTRABLE SECURITIES HELD BY
SUCH HOLDER HAVE BEEN SOLD PURSUANT TO THE REGISTRATION STATEMENT OR RULE 144(K)
UNDER THE SECURITIES ACT OR ANY OTHER RULE OF SIMILAR EFFECT.


 


8.                                       SURVIVAL OF COVENANTS.  ALL COVENANTS,
AGREEMENTS, REPRESENTATIONS AND WARRANTIES MADE HEREIN AND IN CERTIFICATES
DELIVERED PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MATERIAL AND RELIED ON BY
YOU, NOTWITHSTANDING ANY INVESTIGATION MADE BY YOU OR ON YOUR BEHALF, AND SHALL
SURVIVE THE EXECUTION AND DELIVERY TO YOU OF THE SHARES AND YOUR PAYMENT
THEREFOR.


 


9.                                       ADDRESSES.  ANY NOTICE OR DEMAND WHICH
BY ANY PROVISIONS OF THIS PURCHASE AGREEMENT IS REQUIRED OR PROVIDED TO BE GIVEN
SHALL BE DEEMED TO HAVE BEEN SUFFICIENTLY GIVEN OR SERVED FOR ALL PURPOSES BY
BEING SENT AS REGISTERED OR CERTIFIED MAIL, POSTAGE AND REGISTRATION CHARGES
PREPAID, TO THE FOLLOWING ADDRESSES:  IF TO THE COMPANY, URANIUM
RESOURCES, INC., 650 SOUTH EDMONDS, SUITE 108, LEWISVILLE, TX  75067, OR, IF ANY
OTHER ADDRESS SHALL AT ANY TIME BE DESIGNATED BY THE COMPANY IN WRITING TO THE
PURCHASER, TO SUCH OTHER ADDRESS; AND IF TO A PURCHASER, TO THE ADDRESS STATED
ON THE LAST PAGE OF THIS AGREEMENT OR, IF ANY OTHER ADDRESS SHALL AT ANY TIME BE
DESIGNATED BY THE PURCHASER IN WRITING TO THE COMPANY, TO SUCH ADDRESS.

 

12

--------------------------------------------------------------------------------


 


10.                                 DATES; CAPTIONS.  FOR CONVENIENCE OF
REFERENCE, THIS PURCHASE AGREEMENT SHALL BE DATED AS OF THE DATE FIRST ABOVE
WRITTEN, REGARDLESS OF THE DATE UPON WHICH YOU SHALL HAVE SIGNED THE ACCEPTANCE
HEREOF.  CAPTIONS AND HEADINGS ARE FOR THE CONVENIENCE OF REFERENCE ONLY AND
SHALL NOT BE DEEMED PART OF THIS PURCHASE AGREEMENT OR USED IN ITS CONSTRUCTION.


 


11.                                 BENEFITS.  ALL OF THE TERMS AND PROVISIONS
OF THIS PURCHASE AGREEMENT SHALL BIND AND INURE TO THE BENEFIT OF THE PARTIES
HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, PROVIDED THAT THE
OBLIGATIONS OF THE PURCHASER UNDER THIS PURCHASE AGREEMENT MAY NOT BE ASSIGNED
WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY.


 


12.                                 WHOLE AGREEMENT; CONTROLLING LAW; EXHIBITS
AND SCHEDULES.  THIS PURCHASE AGREEMENT, WHICH CONSTITUTES THE ENTIRE AGREEMENT
BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF (REPLACING ANY
OTHER AGREEMENTS WRITTEN AND ORAL), SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.  EXHIBITS AND SCHEDULES
ATTACHED HERETO SHALL BE DEEMED INCORPORATED BY REFERENCE HEREIN AS FULLY AS IF
SET FORTH HEREIN IN FULL.


 


13.                                 COUNTERPARTS; SIGNATURES.  THIS PURCHASE
AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH, WHEN
EXECUTED AND DELIVERED, SHALL BE AN ORIGINAL, BUT SUCH COUNTERPARTS SHALL
TOGETHER CONSTITUTE ONE AND THE SAME INSTRUMENT.  SIGNATURES MAY BE DELIVERED BY
FACSIMILE.


 

IN WITNESS WHEREOF, this Stock Purchase Agreement was duly executed on the date
first written above.

 

 

COMPANY:

 

 

 

URANIUM RESOURCES, INC.

 

 

 

 

 

By:

 

 

 

 

 Paul K. Willmott, President

 

 

 

 

PURCHASER: 

 

 

 

 

 

By:

 

 

 

Print Name:

 

 

 

 

 

Name on Certificate:

 

 

 

 

 

Number of Shares:

 

 

 

 

 

Address:

 

13

--------------------------------------------------------------------------------

 